Citation Nr: 1109462	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected psychotic disorder with depressive disorder to include entitlement to a total disability rating due to individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2000 to August 2006.  He is the recipient of the Army Commendation Medal with Valor and the Global War on Terrorism medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction was subsequently transferred to the St. Petersburg, Florida RO.

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran filed a claim for TDIU which was denied in a March 2010 rating decision.  The record does not reflect that the Veteran perfected an appeal as to this claim; however, given the Court's decision in Rice, the Board assumes jurisdiction over the claim nonetheless. 


FINDINGS OF FACT

1.  The Veteran's service-connected psychotic disorder with depressive disorder is manifested by interrupted sleep, depression, anxiety, isolationist behavior, anger and loss of impulse control, some delusional thoughts, and a Global Assessment of Functioning (GAF) score between 50 and 55 resulting in moderate to severe occupational and social impairment.  

2.  Service connection is in effect for psychotic disorder with depressive disorder, evaluated as 70 percent disabling.  

3.  Resolving all reasonable doubt in the Veteran's favor, he is unable to obtain and maintain substantially gainful employment due solely to service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no greater, for service-connected psychotic disorder with depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2. The criteria for entitlement to a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was sent a VCAA notification letter in March 2007 with regard to his service connection claim, prior to the initial unfavorable AOJ decision issued in January 2008.    

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also advised the Veteran of the evidence necessary to establish disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of April 2007 and February 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiners documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate rating for the service-connected psychiatric disability.  The Board notes that the February 2010 VA examiner reviewed the claims file, but it is not clear if the April 2007 examiner did.  Nevertheless, the lack of a claims file alone does not render that examination inadequate.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim.  As nothing suggests that the lack of a claims file resulted in the examiner documenting findings inconsistent with or less severe than otherwise outlined in the claims file, the Board does not find the April 2007 VA examination to be adequate.  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to  the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected PTSD.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran's service-connected PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The regulations establish a General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
 
The Veteran has been assigned GAF scores ranging from 50 to 55.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

During the appeal period, the Veteran was afforded two VA psychiatric examinations, and was also evaluated for a traumatic brain injury (TBI).  Additionally, he has sought treatment from VA and private mental health providers for his service-connected PTSD.  Relevant findings are as follows.

At an April 2007 VA examination, the examiner indicated that he had to cut the interview short due to the Veteran's inappropriate behavior; he was extremely intense with angry, irritated, and upset mood.  The examiner stated that the Veteran was oriented to person, place, and time, but did not know why he was at the interview.  Personal hygiene and grooming were appropriate.  Communication was impaired due to the use of jargon and profanities, but there was no looseness of association or flight of ideas.  The Veteran was occasionally circumstantial.  The examiner described him as being suspicious and somewhat delusional.  He denied obsessive rituals, hallucinations, and thoughts of harming himself or others.  The examiner stated that the Veteran's judgment and thought process were impaired.  A history of alcohol and cocaine abuse was noted, and the examiner suspected the Veteran was intoxicated at the time of the interview, but could not verify that he was.  The examiner assigned a GAF score of 50 to 55.

At the February 2010 VA examination, the Veteran presented with appropriate dress and hygiene, and he was oriented to person, place, and time.  Speech was clear and coherent, and thought process and content were unremarkable.  Affect was full, and mood was fine.  The examiner found that the Veteran only partially understood that he had a problem.  There was no inappropriate behavior, suicidal or homicidal thoughts, or panic attacks.  Impulse control was fair.  The Veteran endorsed interrupted sleep and having few social relationships outside of his parents.  The examiner noted that the Veteran was service-connected for atypical psychosis, but found that the more appropriate diagnosis was PTSD.  The GAF score was 55.  

A review of treatment records does not reveal symptoms not represented by the above.  The Board notes that VA treatment records show that the Veteran had difficulty keeping appointments.  In the last treatment records in the file, the Veteran had rejected mental health treatment due to issues with the therapist at VA and he indicated that he would pursue private treatment if possible.  Specifically, the Veteran found the therapist's comments demeaning and interacting with the therapist made him angry.  An August 2010 letter from the Veteran's private therapist, Dr. UMM, documented insomnia, social isolation, angry outbursts, depression, and anxiety among the Veteran's symptoms.  Dr. UMM also indicated that he had conducted thousands of VA examinations between 1983 and 1986 and stated that the Veteran's symptoms were some of the worst he had seen. 

The Board notes that the Veteran suffers not only from the service-connected acquired psychiatric disorder, but also from substance abuse disorders involving alcohol, cocaine, and most recently cannabis.  The Board finds that there is an inadequate basis in the record upon which to dissociate the symptoms of the Veteran's service-connected disability and his substance abuse disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in  the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Thus, all psychiatric symptoms noted are attributed to the service-connected acquired psychiatric disorder. 

Based on the above information, the Board determines that the Veteran's symptoms more closely approximate a rating of 70 percent, but no greater.  In this regard, the Board observes that the Veteran consistently exhibits isolationist behavior and that he has difficulty in treatment because of his anger and impaired impulse control.  Additionally, the record reflects that the Veteran has deficiencies in insight and judgment with regard to his disorder and its effect on his functioning.  Further, even though  the Veteran's thought processes and inappropriate behavior appeared to have undergone improvement between the April 2007 VA examination and the February 2010 VA examination, the Board deems there to be insufficient treatment evidence to conclude that this improvement was more than temporary.  Moreover, these changes did not result in an overall increase in the Veteran's level of functioning, as evidenced by the GAF score of 50 to 55 in April 2007 and 55 in February 2010.

Thus, even though the Veteran does not exhibit some symptoms typical of a 70 percent rating such as suicidal and homicidal ideations, the Board finds that his symptoms more closely approximate that rating.  Specifically, the Veteran's impairment of judgment, insight, and impulse control along with his anger that impeded his therapy warrant a 70 percent rating for the entire appeal period.  

A rating in excess of 70 percent is not warranted, however, as the Veteran's impairment did not include an inability to maintain personal hygiene, flight of ideas, suicidal or homicidal ideations, obsessive rituals, or psychotic episodes, which are symptoms that would support a rating in excess of 70 percent.  He also had some, if few, social relationships with family and friends.  Accordingly, the Board assigns a rating no greater than 70 percent.   

The Board has given consideration to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2010), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a review of the record fails to reveal any functional impairment associated with the Veteran's disability to warrant further consideration of alternate rating codes.  

Additionally, the Board acknowledges that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that  the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms are wholly contemplated by the schedular criteria, and nothing in either the subjective or objective evidence suggests that these criteria are insufficient to compensate for the impairment of function the Veteran experiences due to his service-connected disability.  Therefore, the Board finds that referral for an extra-schedular rating is not necessary. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the competent evidence does not support higher ratings for service-connected PTSD, the preponderance of the evidence is against the Veteran's claim for initial ratings in excess of the 70 percent herein assigned for this disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

TDIU rating

As indicated in the Introduction, the Board has jurisdiction to consider a TDIU rating.  A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

Service connection is in effect for PTSD, now evaluated as 70 percent disabling.  Thus, the Veteran has a disability rated as at least 60 percent disabling, and he meets the threshold criteria for a TDIU rating.  

The record also reflects that the Veteran has had difficulty obtaining and maintaining employment since his discharge from service.  Additionally, the evidence indicating that the Veteran's service-connected acquired psychiatric disorder is the sole reason for his unemployment is in equipoise.  See 38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
In this regard, the Board observes that the February 2010 VA examiner stated that the Veteran was not unemployable due to his service-connected acquired psychiatric disorder.  However, Dr. UMM opined in a September 2009 letter that the Veteran is incapable of gainful employment due to psychological problems.  Neither opinion provides a supporting rationale, but the Board observes that Dr. UMM is the Veteran's treating psychiatrist, which if anything lends that opinion greater probative value.  Therefore, the Board finds that the Veteran is unemployable due to his service-connected acquired psychiatric disorder and has been unable to obtain or maintain substantially gainful employment since service.   


ORDER

An initial rating of 70 percent, but no greater, for service-connected psychotic 

disorder with depressive disorder is granted.

Entitlement to TDIU rating is granted. 






____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


